May 21, 2015


   No:03-14-00665-CV

     IN THE COURT OF APPEALS FOR
 THE THIRD JUDICIAL DISTRICT OF TEXAS
           AT AUSTIN, TEXAS


                ERIC DRAKE


                      Plaintiff-Appellant
                     v.



        KASTL LAW FIRM P.C. ET AL

                     Defendant-Appellee



ON APPEAL FROM THE 200™ DISTRICT COURT
     TRAVIS COUNTY, AUSTIN, TEXAS
      Trial Court No. D-l-GN-14-001215


       APPELLANT ERIC DRAKE'S
    RESPONSE TO APPELLEES BRIEF



                                               Eric Drake
                                                   Pro-Se
                                                Appellant
                                            PO Box 833688
                                 Richardson, Texas 75083
                                             214-477-9288

              RECEIVED
                      APPELLANT ERIC DRAKE'S
                 RESPONSES TO APPELLEES BRIEF



TO HONORABLE JUSTICES OF SAID COURT:

      Appellant Eric Drake files this response to Appellees brief in the

above entitled and numbered appeal.

      Appellee brief continues with their misconceptions and intentional

distortions regarding recusal of judges in Texas state courts. Once a motion

for recusal is filed in a state proceeding, nothing can take place until the

proper procedures pursuant to Tex. R. Civ. P., 18a and 18b are undertaken,

which did not occur in the pending legal case before this Court.

      All of the Appellant's objections in his brief are reinforced in this

response to Appellees brief, and the Appellant see's no value in restating

them. After Charles Ramsay was made aware of the recusals, he should have

stopped all proceedings, and his failure was an abuse of discretion.

      The notion that Appellant cannot object to Warren Vavra is also

erroneous or that any objection to him is waived. The secretary in Mr. Vavra

office referred to him as "the judge," and Scott Graydon referred to him as a

judge—when he is not a judge. "Despite doing nothing to make trial court

aware ofthepotentially disqualifying circumstance, is not deemed to have
waived the issue and may raise the issue ofthe trialjudge's disqualification

for thefirst time on appeal" In re D.D., Jr., 2010 WL 3718564 (Tex. App.-

-Amarillo 2010). Drake never waived his objection to a court employee who

was masquerading as a judge. Vavra impersonating a judge is a violation of

the TRCP and other Texas laws. The trial court not acting on the Appellant's

motion to recuse was an abuse of discretion, and thus as previously stated in

Drake's original brief all orders sign are void. In re Kiefer, 2010 WL
2220588 (Tex. App.—Dallas 2010, no pet.). Appellees alleged that there

was good cause, but in this case there is never no good cause to violate

TRCP 18a and 18b, nor good cause for Graydon to commit perjury.

      The presiding judge never ruled on Drake motion to recuse. TRCP

18a(f)(l)(B). In re Norman; In re Perritt. Furthermore, it is a mandatory

requirement that the appointment of a judge must be by either the presiding

judge of the administrative region, or the Chief Justice of the Texas Supreme

Court, therefore, Vavra appointment of a judge would be considered as a

constitutional disqualification which cannot be waived. Spigener v. Wallis,

80 S.W.3d 174, 180 (Tex.App.-Waco 2002, no pet), See TRCP 18a(b)(2),

(g)(3)(B); Freedom Comms. V. Coronado; Buckholts ISD v. Glaser; and

Jennings v. Garner.
      The entire proceeding to declare Appellant a vexatious litigant on

August 19, 2014 occurred without proper legal procedure, because there was

an effort to push the matter through to declare Appellant as a vexatious

litigant at any cost, even at the cost of perjury, the appointing of visiting

judges by someone who is not authorized to do so by the TRCP, and a

visiting judge who is aware of the pending recusals that the Appellant filed,

and the fact that those recusals had not been ruled on, nevertheless, Judge

Ramsay continued to hear the legal proceeding was not only error but Drake

believes a conspiracy—especially after reviewing Ramsay's history of

hatred of nonwhites. Drake was entitled to a hearing, which did not occur.

See TRCP 18a(g)(6). Moreover, again, the hearing wasn't even set on the

court's docket. Appellant was at the trial court to pick up records.

      Appellees filed their frivolous motion to strike because they are fully

aware after reviewing the Appellant's brief that their argument is also

frivolous, and without factual legal support in their brief.

      Regardless of how this Court rules, Seana Willing, Scott Graydon,

Charles Ramsay, Warren Vavra and others who are involved in wrongfully

declaring the Appellant a vexatious litigant will be sued for $25,000,000.00.

Graydon, Willing, Vavra, and Ramsay will not be able to hide behind any
immunity, because their efforts were part of a criminal act and intentional

conspiracies against the Appellant on account of his race.

      How this Court rules will not affect the Appellant's filing of a lawsuit

in federal court for damages. However, if the Appellant has to appeal this

matter to the Texas Supreme Court (Petition for Reivew), and again to the

U.S. Supreme Court to reverse the order declaring him a vexatious litigant,

the amount of damages will increase.

      Appellant requests all and any relief that he has already requested in

his original brief, and any other relief that the court may grant him that he

may show justification.


                                             Respectfully submitted:




                                             Eric Drake
                                             PO Box 833688
                                             Richardson, Texas 75083
                                             214-477-9288
                      CERTIFICATE OF SERVICE


      I hereby certify that on April 12, 2015, I served the foregoing

"APPELLANT' REPLY BRIEF," by causing one paper copy sent by

certified first-class U.S. Mail to the Clerk of the Court of the 3rd Court of


Appeals Austin, and one copy was Hand Delivered to appellees legal

counsel as shown below:


Scot Graydon
300 West 15th Street, Ste 2
Austin, Texas 78701
512-475-4413

David Harris
300 West 15th Street, Ste 2
Austin, Texas 78701
Telephone: 512-475-4413

Kastl Law P.C.
4144 N. Central Expressway
Ste 300, Dallas, Texas 75204
Telephone: 214-821-0230

Vikki Ogden
411 Elm Street, Ste 500
Dallas, Texas 75202
Telephone: 214-653-7568




                                            Eric Drake
                 CERTIFICATE OF COMPLIANCE




1. EXCLUSIVE OF THE EXEMPTED PORTIONS, THE REPLY BRIEF

CONTAINS 777 words.


2. THE BRIEF HAS BEEN PREPARED:



     A. In proportionally spaced typeface using:
        Software Name and Version: Microsoft Word 2008

        in Times Roman font, 14 point for text and 12 point for footnotes.




                                           Eric Drake
                                           Pro-se




April 12,2015
Eric Drake
PO Box 833688
Richardson, Texas 75083




May 15.2014




Jeffrey D. Kyle
Clerk of Court
Third Court of Appeals
PO Box 12547
Austin, Texas 78711

                 RE: In re Eric Drake. Cause Number: 03-14-00665-CV


Dear Honorable Kyle:

Please find the corrections the Court requested. 1 decided it would be simpler to send the
entire brief since it is very short rather than just the certifications. Thank you.

If there are any questions or comments please contact me at the above address, or by
telephone at: 214-477-9288 or by email at: emike899@gmail.com



Yours truly.




Eric Drake
                                                  PRESS FIRMLY TO SEAL
                                                                                                                                                                                                         "•^POSTAGE
                                                                                                                                                                                                            •wyfls.Tx
                                                                                                                                                                                                            AMOUNT
                                                                                                                                                                        1007
                                                                                                                                                                                                        $1999
                                                                                                                                                                                                        000871^3
                                                                                                                                                            EKA73B7SH0US
      FROM: (PLEASE PRINT)                                 PHONE (              )
                &' ' -           L
                                                                                                                                                   EKflVBBTSlbDUS
                                                                                                                                                                                                 PRIORITY
LU                                                                                                                                                        UNITED STATES
_i                                                                                                                                                                                                •MAIL*
QQ                                                                                                                                                       POSTAL SERVICE*
CD    PAYMENT BY ACCOUNT (if applicable)                                                                                                                                                        EXPRESS™
UJ
CO
UJ    DELIVERY OPTIONS (Customer Use Only)                                                                                   ORIGIN (POSTAL SERVICE USE ONLY)
Q-
      •         SIGNATURE REQUIRED Note: Tho mailor must chock the•Signature Required" box ilIhe mailer 1)                       •    '-Day                      • 2-Dny                    • Military                     Ddpo
O     Roqunes the addressee's signature; OR 2) Purchases additionalinsuranco;OR 3) Purchases CODservice;OR 4)
o     Purchases Return Receipt service. IIthe box is not checked, tho Postal Service willleave tho item in the addressee's                                   Scheduled Delivery Date        Postage
                                                                                                                                                             (Mf.VDD/YY)
      mail receptacle or other secure location without attempting to obtain tho addressee's signature on delivery.
<
      Delivery Options
            |~1 NoSaturdayDelivery (delivered nextbusinessday)
                                                                                                                                        1 11
UJ
            fl Sunday/Holiday Delivery Required (additional fee.whore available")                                            Date Accepted (MM/DD/YY)        Scheduled Delivery Time        Insuranco Fee          COD Foo
<           l~1 10:30 AM Delivery Required (additional fee. where available')
                                                                                                                                                             D 10.3OAM .-• 3.00 PM
                •Referto USPS.com' or local Post Office" lor availability.                                                                                                                  s                      S
                                                                                                                                                             •   12 NOON
      TO: (PLEASE PRINT)
                                                          PHONE(                                                                     Accoptodj               10:30 AM Delivery Feo          Return R-              Live Animal
                                                                                                                                                     Dam                                                           Transportation Foo
                                                                                                                                                     D PM
cc                                                                                                                           Weight              • Flat Rato Sunday/Hohday Premium Fee      Total Postage & Foes
                                       ,.    r
UJ                                               /V                                                                                                          Accoptanca Employee in.iials
h-
LL
£ !                                              E .                        /                                                DELIVERY (POSTAL SERVICE USE ONLY
          ZIP   . 4* (U.S. ADDRESSES ONLY)
                                                                                                                             DeliveryAttompt(MM/DD/YY) Time                     Employee Signature
                                                                                                                                                                       Dam
                                                                                                                                                                       I I PM
                                                                                                                             Delivery Attompt (MMOD/YY)                         Employee Signature
      •     For pickup or USPS Tracking'", visit USPS.com or call 800-222-1811.
                                                                                                                                                                       Dam
      •     $100.00 insurance included.
                                                                                                                                                                       Dpm
                                                                                                                             LABEL 11-B. MARCH 2014                PS~N7690-02-000-9995                       3-ADDRESSEE COPY
                                                                                                                                                  O